Per Curiam.
—Travis Yadon appeals the sentence imposed following his conviction of two counts of simple assault. We affirm.
At the disposition hearing, the court found Yadon to be a minor or first offender. The court acknowledged that the standard range for each offense as established by the juvenile disposition standards commission was 0 to 3 months of community supervision and 0 to 16 hours of community service.
The hearing judge ruled that the court was authorized to impose a disposition of community supervision for a period of up to 1 year. The court imposed 3 months' supervision *490on count 1 and 9 months on count 2 in order to facilitate Yadon's participation in group and family therapy for sex offenders.
Yadon has filed a motion for accelerated review of the sentence entered on count 2, contending that the trial court exceeded its authority in ordering a disposition "beyond the standard range". He seeks vacation of the trial court's disposition and remand for sentencing within the standard range, i.e., 0 to 3 months of community supervision. A Commissioner referred the matter to a panel of judges for consideration pursuant to RAP 18.12. Yadon moved for an order staying the execution of his sentence in the event his motion for accelerated review is denied.
We find no error in the sentence. First, by statutory definition, community supervision is authorized "for a period of up to one year". RCW 13.40.020(3).1 Furthermore, the statute governing sentences for a minor/first offender does not restrict the court to a "standard range" in setting a disposition of community supervision. RCW 13.40.160(2)2 The express terms of the statute limit the *491court only when ordering a disposition other than community supervision. Finally, the sentencing standards promulgated by the commission are consistent with the statutory scheme. The standards provide a "statutory option" of 0 to 12 months' community supervision in addition to the "standard ranges".
We conclude that the court was authorized to order a disposition of 9 months' community supervision on count 2. We therefore grant the motion for accelerated review and affirm the sentence. In view of this disposition, we deny the motion to stay the execution of the sentence.

 RCW 13.40.020 provides:
"(3) 'Community supervision' means an order of disposition by the court of an adjudicated youth. A community supervision order for a single offense may be for a period of up to one year and include one or more of the following:
"(a) A fine, not to exceed one hundred dollars;
"(b) Community service not to exceed one hundred fifty hours of service;
"(c) Attendance of information classes;
"(d) Counseling; or
"(e) Such other services to the extent funds are available for such services, conditions, or limitations as the court may require which may not include confinement;"


 RCW 13.40.160(2) provides:
"Where the respondent is found to be a minor or first offender, the court shall order that the respondent serve a term of community supervision. If the court determines that a disposition of community supervision would effectuate a manifest injustice the court may impose another disposition. A disposition other than a community supervision may be imposed only after the court enters reasons upon which it bases its conclusions that imposition of community supervision would effectuate a manifest injustice. When a judge finds a manifest injustice and imposes a sentence of confinement exceeding thirty days, the court shall sentence the juvenile up to a maximum term, and the provisions of RCW 13.40.030(5), as *491now or hereafter amended, shall be used to determine the range. The court's finding of manifest injustice shall be supported by clear and convincing evidence."